       Case 5:19-cv-00236-MTT-CHW Document 61 Filed 07/29/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION


    YUSUFU KUUMBA BEY,                                )
                                                      )
                 Plaintiff,                           )
                                                      )
         v.                                           )   CASE NO. 5:19-CV-236 (MTT)
                                                      )
    GEORGIA DEPARTMENT OF                             )
    CORRECTIONS, et al.,                              )
                                                      )
                                                      )
                 Defendants.                          )
                                                      )

                                                 ORDER

        United States Magistrate Judge Charles H. Weigle recommends denying Plaintiff

Yusufu Bey’s motion for a preliminary injunction regarding alleged First Amendment and

Religious Land Use and Institutionalized Persons Act violations by the Defendants. 1

Doc. 57. The Plaintiff has objected. Docs. 58; 59; 60. Pursuant to 28 U.S.C. §

636(b)(1), the Court has reviewed de novo the portions of the Recommendation to

which the Plaintiff objects.

        In his three objections, the Plaintiff makes certain arguments not stated in his

previous filings. In his first objection, the Plaintiff states that “Warden Perry is being

replaced and relieved from his duties as a warden. A new [warden] is said to be policy



1 The First Amendment “requires government respect for, and noninterference with, the religious beliefs
and practices of our Nation’s people.” Cutter v. Wilkinson, 544 U.S. 709, 719 (2005). RLUIPA protects
“any exercise of religion, whether or not compelled by, or central to, a system of religious belief[.]” 42
US..C. § 2000cc-5(7)(A). The Plaintiff alleges that the Georgia Department of Corrections policy
forbidding him from wearing his hair and 10−12” dreadlocks and the enforcement thereof violates his
constitutional and statutory rights to practice his “indigenous heritage and custom” as a “Moorish
American National.” Doc. 1 at 3.
       Case 5:19-cv-00236-MTT-CHW Document 61 Filed 07/29/20 Page 2 of 3



driven and will cause further damage to claimant” by requiring him to cut his hair, which

is against his Rastafarian beliefs. 2 Doc. 58. In his second objection, the Plaintiff states

that prison officers told him “to get a hair[cut] or they will do it for him, meaning they will

cuff (handcuff) claimant, even if claimant refuses due to the mandates and religious

beliefs [as a Rastafarian.]” Docs. 59; 59-2. In his third objection, the Plaintiff simply

clarifies that his motion for a preliminary injunction “only relates to the religious claim[,]”

not his other claims. Doc. 60. Nowhere does the Plaintiff state how short his hair would

be cut. See generally Docs. 58; 59; 60.

        As stated by the Magistrate Judge, the Court must analyze the following factors

before issuing a preliminary injunction: “(1) a substantial likelihood of success on the

merits; (2) that irreparable injury will be suffered unless the injunction issues; (3) the

threatened injury to the movant outweighs whatever damage the proposed injunction

may cause the opposing party; and (4) if issued, the injunction would not be adverse to

the public interest.” Four Seasons Hotels & Resorts, B.V., v. Consorcio Barr, S.A., 320

F.3d 1205, 1210 (11th Cir. 2003). “A preliminary injunction is an extraordinary and

drastic remedy not to be granted unless the movant clearly establishes the ‘burden of

persuasion’ as to the four requisites.” CBS Broad., Inc. v. Echostar Communc’n Corp.,

265 F.3d 1193, 1200 (11th Cir. 2001) (citation omitted).

        After review, it appears the Plaintiff is arguing only that a new warden will be

“policy driven” and because certain officers threatened to cut his hair. Docs. 58; 59; 59-

2. As such, it is evident that the Plaintiff has not met his burden of clearly establishing

the four requisites based on these two arguments.


2The Plaintiff did not state that cutting his hair violated his Rastafarian religious beliefs in his complaint.
See generally Doc. 1.


                                                      -2-
     Case 5:19-cv-00236-MTT-CHW Document 61 Filed 07/29/20 Page 3 of 3



      The Court thus accepts and adopts the findings, conclusions, and

recommendations of the Magistrate Judge. The Recommendation (Doc. 57) is

ADOPTED and made the Order of the Court. Accordingly, the Plaintiff’s motion for a

preliminary injunction (Doc. 56) is DENIED.

      SO ORDERED, this 29th day of July, 2020.


                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                          -3-
